Mr. Justice Gary delivered the opinion of the Court. FTovember 27, 1893, the appellant purchased at the ticket office of the appellee at 36th street station, a ticket from that station to Kensington, but did not go upon the train as he had intended. He kept the ticket and went again to that station December 10, 1893, to take passage, and presented the ticket to the agent who had sold it to him, asking if it was good for the train that day. The answer of the agent was not admitted in evidence, but the act of the agent was a return of the ticket to the appellant, unlocking the turnstile through which only could the appellant go .to the train, and the appellant went upon' the cars. He had with him money enough to have bought another ticket, but not enough to pay the fare which must be paid on the car by passengers not having tickets. The conductor put him off at another station, on a very cold night, and the appellant was much injured in health in consequence thereof. In the absence of any fraud by the appellant—and no fraud is pretended—what was thus done was an acceptance by the company of the appellant as a passenger. In the regular course of employment, the agent at 36th street had opened the way for him to the train, with that ticket as the evidence that he'had paid the company for the right to ride to Kensington. The defense of the company is that the ticket was: “ Illinois Central K. K. One Passage Between Douglas (A) and Kensington On Suburban Trains only. If presented on date of sale shown on back. A. H. Hanson, General Ticket Agent,” and was perforated by a stamp cutting little round holes in it, and when held up to the light with the back of the ticket to the observer, the holes were so arranged as to form the figures 331 : 3. Whether such figures meant anything, and, if anything, what, would be to the general run of uninstructed passengers an unsolvable riddle. “ Date of sale shown on back ” might be indicated to the employes of the company by any cipher of which they had the key. The restriction Avas not to date of sale simply, but to such date “ shown on back.” The appellant did not understand the effect of these hieroglyphics and went to the agent for guidance, who answered him by turning him, to the cars. We have nothing to do with the duty of the conductor to the company. The company, through an agent put there to discharge,, among other duties, that of accepting passengers, accepted the appellant as a passenger. The act of the ticket agent, and the act of the conductor, were both acts of the company, and, if by reason of' their inconsistency the appellant has suffered, he is entitled to compensation. The instruction by the court to the jurjr to find for the defendant was wrong, and the judgment is reversed and the cause remanded.